Exhibit 10.31

EMPLOYEE CONFIDENTIALITY AND

NON-COMPETITION AGREEMENT

THIS EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (this “Agreement”)
is made and entered into this 31st day of October, 2011 (the “Effective Date”),
by and between Kraton Performance Polymers, Inc. (“Parent”), a Delaware
corporation, Kraton Polymers LLC (“Kraton” or the “Company”), a Delaware limited
liability company and wholly-owned subsidiary of Parent and                    
(“Employee”).

[Existing Employees: Employee has been employed by the Company since
[                ]. Concurrently with the execution and delivery of this
Agreement, Company agrees to continue to employ Employee, and Employee agrees to
continue employment with the Company, on the following terms and conditions:]

[New Employees: The Company agrees to employ Employee, and Employee accepts
employment with the Company, on the following terms and conditions:]

[for new employees: agrees [for current employees: agrees to continue to employ
Employee, and Employee agrees to continue employment with the Company,] on the
following terms and conditions:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below.

1.1 “Competitive Business” means the development, manufacture, license, sale or
provision of products or services that the Company currently, or at any time
during the Employee’s employment with the Company, sells, manufactures, licenses
or provides, or has specific plans to do so, including without limitation
styrenic block copolymers made by anionic polymerization.

1.2 “Confidential Information” includes, but is not limited to trade secrets and
other confidential and proprietary information received or developed by the
Company (including such information received or developed by Employee during his
employment with Company) relating to the Company’s customers and/or in
connection with the business of the Company and its affiliates, including
without limitation, customer lists, development programs, costs, marketing,
trading, investment, sales, activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, contract terms and conditions
and related information, information describing the needs of the Company’s and
its affiliates’ customers, formulas, devices or compilations of information
which are used in the business of the Company and its affiliates and which give
the Company and its affiliates an opportunity to obtain an advantage over others
who do not know or use such information, financial information, marketing plans,



--------------------------------------------------------------------------------

designs, specifications for hardware and systems, software programs, engineering
and other technical data, ideas and special expertise relating to the business
of the Company and its affiliates, their customers and suppliers and other
information and materials which have been or may be identified by the Company
and its affiliates, their customers or suppliers as confidential or which
Employee has reason to believe is being maintained in confidence, as well as
information concerning the business of the Company generally. Confidential
Information does not include any item of such information which, prior to
Employee’s receipt thereof: (i) was generally known to the public (other than as
a result of a breach of this covenant by Employee), or (ii) was acquired by
Employee from a third party, provided such third party, in providing the
information to Employee, did not impose an obligation of confidentiality and has
not breached any other agreement or acted in derogation of any duty owed to the
Company, its customers or suppliers.

ARTICLE II

PROTECTION OF INFORMATION

2.1 Acknowledgement of Confidential Information of the Company. In order to
develop Employee’s skills and enable Employee to perform his duties, Employee
acknowledges that the Company hereby agrees to, after execution of this
Agreement and throughout Employee’s employment, to provide Employee with
Confidential Information as defined below. By signing this Agreement, Employee
acknowledges delivery and receipt of Confidential Information. Employee
acknowledges that thereafter Employee will be making use of, acquiring,
accessing and/or adding to such Confidential Information. Employee recognizes
that access to and knowledge of Confidential Information is essential to the
performance of his duties with the Company. Employee acknowledges and agrees
that the Company’s Confidential Information is a valuable, special, and unique
asset of the Company and such Confidential Information is extremely important in
the highly competitive industries in which the Company conducts business.
Employee acknowledges that the disclosure of any Confidential information will
cause imminent harm and substantial, irreparable injury, including loss of
profit and other damages such as loss of goodwill and a decrease in market share
which are difficult to calculate. Employee acknowledges that the Company retains
a proprietary interest in its Confidential Information that persists beyond the
termination of Employee’s employment.

2.2 Obligation to Maintain the Secrecy of Confidential Information.

(a) As a material inducement to the Company to provide Confidential Information
to Employee and otherwise enter into the employment relationship, Employee
agrees:

(i) To keep the Confidential Information secret and confidential at all times
and not at anytime, during his employment by the Company or following such
employment, to disclose or allow the disclosure of any Confidential Information
to any person, firm or corporation except to the extent necessary to permit
Employee to act within the ordinary course of Employee’s assigned duties for the
benefit of the Company; and

(ii) Not to use, misuse or misappropriate any Confidential Information for his
own benefit or the benefit of any person, firm or corporation other than the
Company.

 

2



--------------------------------------------------------------------------------

Without limiting the foregoing, Employee understands and agrees that he will not
communicate or divulge, disclose or furnish, except to the Company, the names
and addresses of any customers or prospective customers, or any information
concerning any of the Company’s customers or prospective customers. Employee
further acknowledges that the Confidential Information is the sole property of
the Company and its affiliates or their customers or suppliers.

(b) At the termination of Employee’s employment with the Company for any reason,
(i) all Confidential Information as may be in Employee’s possession, or over
which Employee may have control, and all other documents, data, records,
materials, notes, reports and other property of the Company and/or any of its
affiliates provided to Employee during the course of Employee’s employment,
regardless of whether prepared by Employee, shall be returned by Employee to the
Company immediately, with no request being required (and Employee shall not
retain, recreate or deliver to anyone else such information); and (ii) all
computer and computer-related equipment and software, and all property, files,
records, documents, drawings, specifications, lists, equipment, and similar
items relating to the business of the Company or its affiliates, whether
prepared by Employee or otherwise, coming into Employee’s possession and/or
control shall remain the exclusive property of the Company and its affiliates,
and shall be delivered by Employee to the Company immediately, with no request
being required (and Employee shall not retain, recreate or deliver to anyone
else such information). The restrictions of this Section 2.2 are in addition to
and not in lieu of protections afforded to the trade secrets and confidential
information of the Company and its affiliates under applicable state and/or
federal laws.

ARTICLE III

INVENTIONS

3.1 Inventions by Employee.

(a) Prior Inventions. Employee has attached hereto, as Exhibit A, a list
describing all material creations, inventions, and developments which were
created or contributed to by Employee either solely or jointly with others prior
to Employee’s employment with the Company which relate to the Company’s proposed
or current business, services, products or research and development
(collectively referred to as “Prior Inventions”). If no such list is attached,
Employee either will advise the Company that Prior Inventions exist but cannot
be disclosed because of prior existing confidentiality obligations or, absent
such advice, will be understood to represent that there are no such Prior
Inventions. If in the course of Employee’s employment with the Company, Employee
uses or relies upon a Prior Invention, or any works of authorship (including
software, related items, data bases, documentation, site content, text or
graphics), developments, improvements or trade secrets which were created or
contributed to by Employee either solely or jointly with others prior to
Employee’s employment with the Company (“Prior Intellectual Property”) in
Employee’s creation or contribution to any work of authorship, invention,
product, service, process, machine or other property of the Company, Employee
will inform the Company promptly and, upon request, use Employee’s best efforts
to procure any consents of third parties necessary for the Company’s use of such
Prior Intellectual Property. To the fullest extent permissible by law, and to
the extent not in contravention of any prior legal obligation of Employee to
others all of which are disclosed to KRATON on Exhibit B, attached hereto,
Employee hereby grants the Company a non-exclusive royalty-free,

 

3



--------------------------------------------------------------------------------

irrevocable, perpetual, worldwide license under all of Employee’s Prior
Inventions to make, have made, copy, modify, distribute, use and sell works of
authorship, products, services, processes and machines and to otherwise operate
the Company’s current and future business.

(b) During Employee’s employment by the Company, Employee may, alone or with
others, during or outside regular business hours and with or without the use of
the Company’s equipment, supplies, facilities or any of the Confidential
Information, develop ideas, works of authorship, inventions, improvements upon
products, or discoveries which (i) relate at the time of their conception or
reduction to practice to the Company’s business, or actual or anticipated
research or development by the Company, or (ii) which result from work performed
by Employee for the Company. (All of the foregoing are collectively referred to
as the “Inventions”.) Employee agrees that all Inventions are the sole and
exclusive property of the Company and that the Company shall have the sole right
to use the Inventions. Employee further hereby unconditionally assigns and
agrees to assign to the Company all rights, title and interests of Employee in
and to all Inventions. Employee hereby grants to the Company the sole right to
apply for, obtain and register patents, utility models, design rights,
copyrights and/or trade secret protection or any other available legal
protection (collectively called “Legal Protection”) for the Inventions and the
Company’s ownership thereof in the United States and throughout the world and to
use transfer or grant licenses to others under all such Legal Protection.
Employee further agrees to provide all possible assistance to the Company and to
execute all documents, agreements, notices, assignments and other written
materials and perform all acts required by the Company from time to time to
enable the Company to fully enforce its legal rights to the Inventions in the
United States and throughout the world, including, without limitation, all
documents and actions, including, without limitation, information and testimony
which the Company deems necessary for (1) the unconditional assignment of all of
Employee’s interests in the Inventions to the Company and the vesting of title
to the Inventions solely in the Company, and (2) the preparation, application,
prosecution, issuance, procurement, perfection, maintenance and preservation of
Legal Protection for the Inventions.

(c) Employee will promptly and fully inform and disclose to his supervisor, in
writing, in detail, all inventions developed by Employee and Employee agrees to
treat all Inventions as Confidential Information of the Company and to maintain
the secrecy of those Inventions pursuant to the requirements of Article II.
Employee further agrees to maintain complete records of all his creative or
inventive activities and to deliver such records to the Company at the
termination of employment or as requested by the Company.

ARTICLE IV

COVENANTS AGAINST COMPETITION

4.1 Non-Competition and Non-Solicitation. (a) Employee acknowledges that in
connection with his employment, he has and will continue to have access to
specialized knowledge of the market analyses, marketing practices, technology,
clients and prospective clients of the Company, and other Confidential
Information, goodwill and trade secrets that were among the assets of the
Company prior to the Effective Date. Employee acknowledges his expertise and
specialized knowledge of research and development, and other Confidential
Information of the Company. Employee will continue to obtain and develop
specialized knowledge of Confidential Information of the Company and its
affiliates and the business of the

 

4



--------------------------------------------------------------------------------

Company through his continued involvement in the business of the Company,
including his employment under this Agreement, and that such Confidential
Information will enable Employee to irreparably injure the Company if Employee
should engage in unfair competition. The Company’s promise to provide Employee
with this Confidential Information is an essential part of the Company’s
agreement to employ Employee pursuant to this Agreement.

(b) Ancillary to and in consideration of the Company’s promises and undertakings
in this Agreement, including the promise to provide specialized training and
knowledge, the promise to provide Employee access to and control of Confidential
Information that the Company and its affiliates will continue to develop and/or
receive and that Employee will have access to during his employment with the
Company, and to ensure the protection of the Company’s and its affiliates’
Confidential Information during Employee’s employment and thereafter, Employee
agrees and covenants that during the period of his employment and until the date
that is twelve (12) months after the termination of Employee’s employment for
any reason whatsoever, whether voluntary or involuntary (the “Restrictive
Period”) he will not, without the prior written approval of the Company:

(i) acquire a financial interest in, engage in, act for, be employed by, provide
services to, or contract with, directly or indirectly (whether individually or
as a partner, officer, manager, employee, agent, representative, director,
owner, trustee, or other investor of or in, whether as an independent
contractor, consultant or advisor, or as a sales representative or distributor
of any kind) with respect to a Competitive Business;

(ii) solicit or encourage, directly or indirectly and in any capacity, any
employee of the Company to leave the employment of the Company;

(iii) employ or solicit for employment, directly or indirectly and in any
capacity, any person who was an employee of the Company during the 6-month
period preceding the date of Employee’s termination from the Company, unless
such employee was no longer employed by the Company or its affiliates and is not
subject to a non-competition or similar agreement in favor of the Company or its
affiliates at the time of the solicitation and/or employment; and

(iv) solicit or encourage, directly or indirectly and in any capacity, any
individual consultant then under contract with the Company to cease work with
the Company;

(v) contact, directly or indirectly and in any capacity, any customer, supplier,
contractor or subcontractor or prospective customer, supplier, contractor or
subcontractor of the Company or its affiliates (1) with whom Employee has had
contact on behalf of the Company or its affiliates during the 12-month period
preceding the date of Employee’s termination, or (2) about whom Employee has
obtained Confidential Information in connection with such Employee’s employment
during such 12-month period, or (3) with whom employees reporting to Employee
have had personal contact or dealings on behalf of the Company during the
12-month period preceding the date of Employee’s termination, so as to cause or
attempt to cause such customer, supplier, contractor or subcontractor or
prospective customer, supplier, contractor or subcontractor not to do business
with or to reduce business with the Company or its affiliates or divert any
business from the Company or its affiliates with respect to a Competitive
Business.

 

5



--------------------------------------------------------------------------------

Nothing contained in this Section 4.1 shall prohibit Employee from
(x) acquiring, solely as an investment and through market purchases, securities
of any entity which is registered under Section 12(b) or 12(g) of the Securities
and Exchange Act of 1934 and which are publicly traded, so long as Employee is
not part of any control group of such entity and such securities, including
converted securities, do not constitute more than 1% of the outstanding voting
power of that entity; or (y) rendering services to any company that derives less
than 10% of its revenues from a Competitive Business (a “Permitted Company”), if
such services or employment relate solely to a business of the Permitted Company
that is not in competition with a Competitive Business.

Notwithstanding the foregoing, the restrictions set forth in Section 4.1(b)(i)
shall not apply if the benefit amounts payable to Employee as a Participant in
the Kraton Performance Polymers, Inc. Executive Severance Program in the event
of Employee’s termination of employment from the Company are materially reduced
after the Effective Date.

4.2 Reasonableness; Enforcement.

(a) Employee and the Company agree and acknowledge that the limitations as to
time and scope of activity to be restrained as set forth in Section 4.1 hereof
are reasonable in light of the nature and geographic scope of the operations of
the Company, Employee’s level of control over and/or contact with the Company’s
business in all jurisdictions in which it is conducted, and the nature and
amount of compensation, trade secrets and Confidential Information that Employee
is receiving in connection with the performance of Employee’s duties hereunder.
Employee agrees and acknowledges that the restrictions set forth in Section 4.1
do not impose any greater restraint than is necessary to protect the legitimate
business interests of the Company, including its interest in developing and
protecting its business goodwill and to ensure the protection of its and its
affiliates’ technology and other Confidential Information. Employee acknowledges
that the duration of the covenants contained in this Article IV are the result
of arm’s-length bargaining and that the consideration provided and promises made
by the Company herein constitute an otherwise enforceable agreement to which the
terms of this Article IV are ancillary.

(b) Employee acknowledges and recognizes the highly competitive nature of the
businesses of the Company and agrees that competition by Employee in the manner
and circumstances set forth in Section 4.1 in violation if this Article IV would
cause irreparable injury to Employer and its affiliates; and, therefore, the
temporal and geographic scope of this Article IV is reasonable and necessary to
prevent such injury.

(c) It is specifically agreed that the period specified in Section 4.1 shall be
computed by excluding from that computation any time during which Employee is in
violation of any provision of Section 4.1.

4.3 Modification of Restrictions. It is the desire and intent of the parties
that the provisions of this Article IV be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect. Therefore,
if any of the aforesaid restrictions are found by a

 

6



--------------------------------------------------------------------------------

court of competent jurisdiction to be unreasonable, overly broad as to time, or
otherwise unenforceable, the parties intend for the restrictions herein set
forth to be modified by the court making such determination so as to be
reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, the
Company and Employee intend to make this provision enforceable under the law or
laws of all applicable jurisdictions so that the entire agreement not to compete
and this Agreement as prospectively modified shall remain in full force and
effect and shall not be rendered void or illegal. Such modification shall not
affect the payments made to Employee under this Agreement.

4.4 Notification of Restrictions to Third Parties. (a) If during the Restrictive
Period set forth in Section 4.1 above, Employee enters into an employment
consulting or independent contractor relationship with any third party, Employee
agrees to provide the Company with written notice of Employee’s job
responsibilities within five (5) business days of Employee’s acceptance of
employment (or other relationship) (“Employment Notice”). The Employment Notice
shall include (i) a description of the duties and responsibilities of the
proposed position, (ii) the identity of the employer(s) and whether the
employer(s) is involved in a Completive Business, and (iii) the territory in
which Employee will be working. If Employee fails to timely provide the required
Employment Notice, the parties agree and acknowledge that the Company is
entitled to presume that Employee’s employment or other arrangement with a third
party violates the terms of this Agreement and the Company will be authorized to
seek immediate injunctive relief as set forth herein.

(b) Employee agrees that the Company may notify any person or entity employment
or contracting with Employee or evidencing an intention of employing or
contracting with Employee of the existence and provisions of this Agreement.

ARTICLE V

MISCELLANEOUS

5.1 Absence of Restrictions.

(a) Employee represents that:

(i) he does not have in his possession any written materials embodying
information known or claimed to be the proprietary or confidential information
of any other person, firm or corporation, including, without limitation, any
prior employer;

(ii) he does not have in his possession any written material of any kind which
has been removed from the premises of a former employer without the written
consent of that employer;

(iii) to his knowledge, his employment with the Company will not require him to
use or disclose any proprietary or confidential information of any person, firm
or corporation, and that he will not use or disclose any proprietary or
confidential information of any other person, firm or corporation; and

 

7



--------------------------------------------------------------------------------

(iv) he will not disclose, in connection with his employment by the Company,
information obtained from any other person, firm or corporation, including,
without limitation any former employer, which Employee knows or has reason to
know is confidential or proprietary.

(b) Employee represents and warrants that Employee knows of no reason that
Employee cannot legally enter into this Agreement and perform the services
contemplated by this Agreement. Specifically, Employee represents and warrants
that Employee is not a party to any agreement with a former employer containing
any post-employment restrictions, noncompetition provisions or any other
restrictive covenants with respect to (i) the rendition of any personal services
that Employee is expected to perform or conduct, (ii) the disclosure or use of
any information which, directly or indirectly, relates to the business of the
Company or the services to be rendered by Employee, or (iii) any other
obligation which would impact or restrict Employee’s employment by the Company
or the performance of Employee’s duties.

5.2 At-Will Employment. Employee acknowledges that the Employee may terminate
Employee’s employment with the Company or be terminated by the Company with or
without cause and with or without notice at the option of the Employee or the
Company. Employee understands that no supervisor, manager or representative
other than the Company’s Chief Executive Officer has any authority to enter into
any agreements with Employee for employment for any specified time period or to
make any oral or written promises or agreements contrary to this Section 5.2.
Further, any agreement purporting to limit the at-will nature of an employee’s
employment with the Company entered into by the Chief Executive Officer shall
not be enforceable unless it is in writing. [CURRENT EMPLOYEES: For the
avoidance of doubt, as of the Effective Date, any prior written or unwritten
employment agreement between the Company and the Employee shall be deemed
terminated and superseded by this Agreement, and shall thereafter be of no
further force or effect.]

5.3 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

If to Employee, addressed to the most recent address of Employee set forth in
the personnel records of the Company.

 

If to the Company, addressed to:

  

Polymers Holdings LLC

15710 John F. Kennedy Blvd.

Suite 300

Houston, TX 77032

Attention: Legal Department

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

8



--------------------------------------------------------------------------------

5.4 Remedies. Employee and the Company acknowledge that money damages would not
be sufficient remedy for any breach of Articles II, III or IV by Employee, and
the Company or its affiliates shall be entitled to enforce the provisions of
Article II, III or IV by specific performance and by temporary restraining
order, preliminary injunction or other equitable relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of Articles II, III or IV, but shall be in addition to all
remedies available at law or in equity, including the recovery of damages from
Employee and Employee’s agents.

5.5 Applicable Law; Submission to Jurisdiction.

(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

(b) Each party hereto expressly and irrevocably agrees: (a) that it waives any
objection, and specifically consents, to venue in the Federal or State courts
located in Houston, Texas, so that any action at law or in equity may be brought
and maintained in any such court; and (b) that service of process in any such
action may be effected against such party in any manner permitted by applicable
Federal Rules of Civil Procedure or Rules of the Courts of the State of Texas.
In addition, each party hereto expressly and irrevocably waives, in respect of
any action brought in any Federal or State court located in Houston, Texas, or
any resulting judgment, any objection, and hereby specifically consents, to the
personal and subject matter jurisdiction of any such court, and agrees not to
seek to change the situs of such action or to assert that any other court in any
other jurisdiction is a more suitable forum for the hearing and adjudication of
any claim or dispute raised in such action.

5.6 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

5.7 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

5.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

5.9 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

5.10 Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, the Parent and their respective successors and assigns. The
Company may also assign its rights and obligations under this Agreement to any
entity which, directly or indirectly, controls, is controlled by, or is under
common control with, the Company and/or the Parent. The Employee may not assign
the Employee’s rights or obligations under this Agreement to any individual or
entity without the written consent of the Company.

 

9



--------------------------------------------------------------------------------

5.11 Survival. The provisions of this Agreement shall survive any termination of
Employee’s employment relationship with the Company.

5.12 Entire Agreement. This Agreement constitutes the entire agreement of
Employee and the Company or any Affiliate of the Company with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Employee by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.

5.13 Modification; Waiver. Except as otherwise provided in Section 4.3, any
modification to or waiver of this Agreement shall be effective only if it is in
writing and signed by the parties to this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

KRATON POLYMERS LLC By:     Name:     Title:    

 

POLYMER HOLDINGS LLC By:     Name:     Title:     [EMPLOYEE]  

 

10